EXHIBIT Certificate of Designations of Series A Noncumulative Convertible Perpetual Preferred Stock of Capitol Bancorp Ltd. (Pursuant to Section450.1302 of the Michigan Business Corporation Act) Capitol Bancorp Ltd. (the “Corporation”), a corporation organized and existing under the Michigan Business Corporation Act, as amended (the “Michigan Act”), hereby certifies that, pursuant to authority granted by ArticleIII of the Articles of Incorporation of the Corporation, as amended, and in accordance with the provisions of Section450.1302 of the Michigan Act, the Board of Directors of the Corporation has adopted the following resolutions, at a meeting duly called and held on July 20, 2009: RESOLVED, that there is hereby established a seriesof Preferred Stock, no par value per share, and the designation and certain terms, powers, preferences and relative, participating and other rights and certain qualifications, limitations and restrictions thereon, are hereby fixed as follows: 1.Designation.The designation of the series of preferred stock shall be “Series A Noncumulative Convertible Perpetual Preferred Stock” (the “Series A Preferred”).Each share of the Series A Preferred shall be identical in all respects to every other share of the Series A Preferred. The Series A Preferred will rank equally with Parity Stock, if any, will rank senior to Junior Stock and will rank junior to Senior Stock, if any, with respect to the payment of dividends and/or the distribution of assets in the event of any voluntary or involuntary liquidation, dissolution or winding up of the affairs of the Corporation. 2.Number of Shares. The number of authorized shares of the Series A Preferred will initially be 700,000. That number from time to time may be increased (but not in excess of the total number of authorized shares of preferred stock) or decreased (but not below the number of shares of the Series A Preferred then outstanding) by further resolution duly adopted by the Board of Directors or any other duly authorized committee thereof and by the filing of an amendment pursuant to the provisions of the Michigan Act stating that such increase or reduction, as the case may be, has been so authorized. The Corporation shall have the authority to issue fractional shares of Series A Preferred. 3.Definitions.As used herein with respect to the Series A Preferred: (a) “Affiliate” of any specified Person means any other Person directly or indirectly controlling or controlled by or under direct or indirect common control with such specified Person. For the purposes of this definition, “control” when used with respect to any specified Person, means the power to direct the management and policies of such Person, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise; and the terms “controlling” and “controlled” have meanings correlative to the foregoing. (b) “Board of Directors” means the Board of Directors of the Corporation. (c) “Business Day” means any weekday that is not a legal holiday in Lansing, Michigan and is not a day on which banking institutions in Lansing, Michigan are authorized or required by law or regulation to be closed. (d) “Capital Stock” means any and all shares, interests, rights to purchase, warrants, options, participations or other equivalents of or interests in (however designated) equity of the Corporation, including any Common Stock or any series of preferred stock of the Corporation, but excluding any debt securities convertible into such equity. (e) “Certificate of Designations” means this certificate of designations for the Series A Preferred. (f) “Closing Price” of the Common Stock on any date of determination means the closing sale price or, if no closing sale price is reported, the last reported sale price of the shares of the Common Stock on the New York Stock Exchange on such date. If the Common Stock is not traded on the New York Stock Exchange on any date of determination, the Closing Price of the Common Stock on such date of determination means the closing sale price as reported in the composite transactions for the principal U.S. national or regional securities exchange on which the Common Stock is so listed or quoted, or, if no closing sale price is reported, the last reported sale price on the principal U.S. national or regional securities exchange on which the Common Stock is so listed or quoted, or if the Common Stock is not so listed or quoted on a U.S. national or regional securities exchange, the last quoted bid price for the Common Stock in the over-the-counter market as reported by Pink Sheets LLC or similar organization, or, if that bid price is not available, the market price of the Common Stock on that date as determined by a nationally recognized investment banking firm (unaffiliated with the Corporation) retained by the Corporation for this purpose. For purposes of this Certificate of Designations, all references herein to the “Closing Price” and “last reported sale price” of the Common Stock on the New York Stock Exchange shall be such closing sale price and last reported sale price as reflected on the website of the New York Stock Exchange (http://www.nyse.com) and as reported by Bloomberg Professional Service; provided that in the event that there is a discrepancy between the closing sale price or last reported sale price as reflected on the website of the New York Stock Exchange and as reported by Bloomberg Professional Service, the closing sale price and last reported sale price on the website of the New York Stock Exchange shall govern. If the date of determination is not a Trading Day, then such determination shall be made as of the last Trading Day prior to such date. (g) “Common Stock” means the common stock of the Corporation, no par value per share, or any other shares of the capital stock of the Corporation into which such shares of the common stock shall be reclassified or changed. (h) “Conversion Agent” means the Transfer Agent acting in its capacity as conversion agent for the Series A Preferred, and its successors and assigns. (i) “Conversion at the Option of the Corporation Date” has the meaning set forth in Section 8(c). (j) “Conversion Date” has the meaning set forth in Section7(d). (k) “Conversion Price” at any time means, for each share of theSeries A Preferred, a dollar amount equal to $100.00 divided by the Conversion Rate (initially $16.00 per share). (l) “Conversion Rate” means for each share of theSeries A Preferred, one share of the Common Stock, subject to adjustment as set forth herein. (m) “Current Market Price” per share of the Common Stock on any day means the average of the VWAP per share of the Common Stock on each of the five (5) consecutive Trading Days ending on the earlier of the day in question and the day before the Ex-Date or other specified date with respect to the issuance or distribution requiring such computation, appropriately adjusted to take into account the occurrence during such period of any event described in Section9. (n) “Dividend Payment Date” shall have the meaning set forth in Section4(a). (o) “Dividend Period” shall have the meaning set forth in Section4(a). (p) “Dividend Record Date” shall have the meaning set forth in Section4(a). (q) “Ex-Date” when used with respect to any issuance or distribution, means the first date on which the shares of the Common Stock or other securities trade without the right to receive an issuance or distribution. (r) “Exchange Act” means the Securities Exchange Act of 1934, as amended. (s) “Exchange Property” has the meaning set forth in Section10(a). (t) “Fundamental Change” means the occurrence of the consummation of any consolidation or merger of the Corporation or similar transaction or any sale, lease or other transfer in one transaction or a series of transactions of all or substantially all of the consolidated assets of the Corporation and its subsidiaries, taken as a whole, to any Person other than one or more of the Corporation’s subsidiaries, in each case pursuant to which the Common Stock will be converted into cash, securities or other property, other than pursuant to a transaction in which the Persons that “beneficially owned” (as defined in Rule13d-3 under the Exchange Act), directly or indirectly, voting shares of the Corporation immediately prior to such transaction beneficially own, directly or indirectly, voting shares representing a majority of the continuing or surviving Person immediately after the transaction. (u) “Holder” means the Person in whose name the shares of the Series A Preferred are registered, which may be treated by the Corporation, Transfer Agent, Registrar, paying agent and Conversion Agent as the absolute owner of the shares of theSeries A Preferred for the purpose of making payment and settling the related conversions and for all other purposes. (v) “Issuance Limitation” has the meaning set forth in Section6(c). (w) “Junior Stock” means the Common Stock and any other class or series of stock of the Corporation now existing or hereafter authorized over which theSeries A Preferred has preference or priority in the payment of dividends or in the distribution of assets on any voluntary or involuntary liquidation, dissolution or winding up of the Corporation. (x) “Market Disruption Event” means any of the following events that has occurred: (i)any suspension of, or limitation imposed on, trading by any exchange or quotation system on which the Closing Price is determined pursuant to the definition of the Trading Day (a “Relevant Exchange”) during the one-hour period prior to the close of trading for the regular trading session on the Relevant Exchange (or for purposes of determining the VWAP per share of the Common Stock any period or periods aggregating one half-hour or longer during the regular trading session on the relevant day) and whether by reason of movements in price exceeding limits permitted by the Relevant Exchange, or otherwise relating to the Common Stock or in futures or options contracts relating to the Common Stock on the Relevant Exchange; (ii)any event (other than an event described in clause (iii)) that disrupts or impairs (as determined by the Corporation in its reasonable discretion) the ability of market participants during the one-hour period prior to the close of trading for the regular trading session on the Relevant Exchange (or for purposes of determining the VWAP per share of the Common Stock any period or periods aggregating one half-hour or longer during the regular trading session on the relevant day) in general to effect transactions in, or obtain market values for, the Common Stock on the Relevant Exchange or to effect transactions in, or obtain market values for, futures or options contracts relating to the Common Stock on the Relevant Exchange; or (iii)the failure to open the Relevant Exchange on which futures or options contracts relating to the Common Stock, are traded or the closure of such exchange prior to its respective scheduled closing time for the regular trading session on such day (without regard to after hours or any other trading outside of the regular trading session hours) unless such earlier closing time is announced by such exchange at least one hour prior to the earlier of the actual closing time for the regular trading session on such day, and the submission deadline for orders to be entered into such exchange for execution at the actual closing time on such day. (y) “Notice of Conversion at the Option of the Corporation” has the meaning set forth in
